Citation Nr: 1121348	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as breathing problems as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for an asbestos-related lung condition.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Boston, Massachusetts.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

Regarding the Veteran's claimed respiratory disorder, claimed as breathing problems as a result of asbestos exposure, the Board notes that service treatment records and the Veteran's periodic medical examination reports, including at the time of discharge, are negative for any complaints, treatment, or diagnoses of a respiratory disorder as a result of asbestos exposure.  However, the Veteran contends, in his statements of record as well as during his November 2010 Board hearing, that while in-service aboard ship, he was exposed to asbestos in the form of pipe covers.  He reported that he sometimes had to go to the engine room of a ship and remove bags of asbestos, without protection.  He reported that asbestos was "floating all over the space" and that it was going through the ventilation system.  The Veteran further reported that he was exposed to oil paint and fuel fumes. 

The Board notes here that at the time of the Veteran's July 2007 statement, he reported that he worked in a saw mill prior to his service, and that he worked at General Dynamics subsequent to his service.  At the time of his November 2010 Board hearing, he reported that he had been advised to stop smoking by his private treament provider.  The Veteran reported that while he has slowed down his smoking, he has not quit such.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate a veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether a veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that a veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Herein lies the first issue in the present case.  To date, there is no evidence of a current disability.  At the time of the Veteran's November 2010 Board hearing, however, he identified a source of records and reported that he had been diagnosed with chronic obstructive pulmonary disorder (COPD).  

Thus, on remand, the AMC/RO must associate and obtain with the claims file the Veteran's private treatment records to determine if he indeed has been diagnosed with a respiratory disorder.  If there is no such diagnosis, then further development of the claim is not required.  If, and only if, there exists evidence of a diagnosis of a respiratory disorder, on remand the AMC/RO must develop the Veteran's claim, including obtaining his private treatment records, attempting to verify his in-service exposure, and scheduling him for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's private treatment records from Dr. F., as identified by his November 2010 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  Any and all efforts to secure such records must be associated with the claims file and any negative responses must be properly documented. 

2.  If, and only if, the Veteran's private treatment records noted above contain evidence of a respiratory disorder, attempt to verify whether the Veteran was exposed to asbestos during service, taking into account his lay statements, service treatment records, service personnel records, and any other relevant documents.  If deemed necessary, contact any appropriate agency in order to verify the Veteran's claimed asbestos exposure.

3.  If, and only if, the Veteran's private treatment records noted above contain evidence of a respiratory disorder, schedule him for a VA examination to determine the nature and etiology of such disorder.  

The examiner is asked to confirm whether the Veteran currently has asbestosis or any other asbestos-related disease, and opine as to whether any diagnosed respiratory disorder is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service, to include his in-service respiratory complaints and any in-service oil paint, fuel fumes, or asbestos exposure.  

In this regard, the examiner must specifically comment upon the Veteran's pre-service employment at a saw mill, his post-service employment with General Dynamics, and his history of smoking; and the relationship between such and his any current respiratory disorder.

The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.
The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Subsequent to any VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination that may be ordered in response to this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


